Case 6:19-cv-06139-SOH Document 2   Filed 12/06/19 Page 1 of 2 PageID #: 2
                                                                     FILED
                                                               US DISTRICT COURT
                                                               WESTERN DISTRICT
                                                                 OF ARKANSAS
                                                                 Dec 6, 2019
                                                              OFFICE OF THE CLERK


                                             19-6139
Case 6:19-cv-06139-SOH Document 2   Filed 12/06/19 Page 2 of 2 PageID #: 3
